DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Notice of Allowance based on application 16/729,903 filed December 30, 2019.

Allowable Subject Matter
Claims 1-29 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed because none of the prior art either alone or in combination discloses an apparatus comprising: an orthosilicate derived oligomer having a number of oxygen (O) atoms each chemically bonded to one of a corresponding number of silicon (Si) atoms; and a chemical bond formed between an element from group 13 of a periodic table of elements and the number of O atoms of the orthosilicate derived oligomer; wherein the chemical bond crosslinks chains of the orthosilicate derived oligomer to increase mechanical strength of the structural material relative to the structural material formed without the chemical bond to crosslink the chains. Claims 2-12 are also allowed based on their dependency from claim 1.
Claim 13 is allowed because none of the prior art either alone or in combination discloses an method comprising: exposing a structural material for a semiconductor device to an element from group 13 of a periodic table of elements, wherein the structural material comprises an orthosilicate derived oligomer having a number of 
Claim 23 is allowed because none of the prior art either alone or in combination discloses an method comprising: a processing apparatus configured to enable movement of materials into and out of a chamber for processing a semiconductor device; and a controller configured to receive instructions from a host and, based on the instructions, direct the processing apparatus to: tunably expose a structural material of the semiconductor device to an element in a gaseous state, wherein the structural material comprises a selectable orthosilicate derived oligomer having a number of oxygen (O) atoms each chemically bonded to one of a corresponding number of silicon (Si) atoms and wherein the element is selectable from group 13 of a periodic table of elements; tunably form chemical bonds between a number of atoms of the element that is selected and a corresponding number of the O atoms of the orthosilicate derived oligomer that is selected in order to crosslink chains of the selected orthosilicate derived oligomer to a selectable depth of diffusion of the atoms of the selected element through a surface of, and into, the structural material. Claims 24-29 are also allowed base don their dependency from claim 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McDabiel (US Patent 10,259,893)
George (Pre-Grant Publication 2016/0351443)
Chen (Pre-Grant Publication 2004/0172973)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        


/DAVID VU/Primary Examiner, Art Unit 2818